EX-99.1 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 16 Principal Prepayment Detail 17 Historical Detail 18 Delinquency Loan Detail 19 Specially Serviced Loan Detail 20 - 21 Advance Summary 22 Modified Loan Detail 23 Historical Liquidated Loan Detail 24 Historical Bond/Collateral Loss Reconciliation Detail 25 Interest Shortfall Reconciliation Detail 26 - 27 Defeased Loan Detail 28 Depositor Master Servicer Special Servicer Operating Advisor GS Mortgage Securities Corporation II Midland Loan Services LNR Partners, Inc. Situs Holdings, LLC 200 West Street A Division of PNC Bank, N.A. 1601 Washington Avenue 2 Embarcadero Center, Suite 1300 New York, NY 10282 10851 Mastin Street, Building 82 Suite 700 San Francisco, CA 94111 Overland Park, KS 66210 Miami Beach, FL 33139 Contact: Contact: Leah Nivison Heather Wagner Contact: www.lnrpartners.com Contact: George Wisniewski Contact: (212) 902-1000 Phone Number: (913) 253-9570 Phone Number: (305) 695-5600 Phone Number: (415) 374-2832 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance, please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Fund Expenses Trust Distribution Balance Subordination Level (1) A-1 36253GAA0 1.509000% 43,288,000.00 24,217,755.51 761,637.62 30,453.83 0.00 0.00 792,091.45 23,456,117.89 30.56% A-2 36253GAB8 3.104000% 53,778,000.00 53,778,000.00 0.00 139,105.76 0.00 0.00 139,105.76 53,778,000.00 30.56% A-3 36253GAC6 3.342000% 22,590,000.00 22,590,000.00 0.00 62,913.15 0.00 0.00 62,913.15 22,590,000.00 30.56% A-4 36253GAD4 3.666000% 270,000,000.00 270,000,000.00 0.00 824,850.00 0.00 0.00 824,850.00 270,000,000.00 30.56% A-5 36253GAE2 3.931000% 282,234,000.00 282,234,000.00 0.00 924,551.55 0.00 0.00 924,551.55 282,234,000.00 30.56% A-AB 36253GAF9 3.650000% 80,155,000.00 80,155,000.00 0.00 243,804.79 0.00 0.00 243,804.79 80,155,000.00 30.56% A-S 36253GAJ1 4.162000% 48,346,000.00 48,346,000.00 0.00 167,680.04 0.00 0.00 167,680.04 48,346,000.00 25.98% B 36253GAK8 4.641001% 83,262,000.00 83,262,000.00 0.00 322,015.83 0.00 0.00 322,015.83 83,262,000.00 18.08% C 36253GAM4 4.662001% 41,631,000.00 41,631,000.00 0.00 161,736.46 0.00 0.00 161,736.46 41,631,000.00 14.14% D 36253GAS1 4.662001% 73,862,000.00 73,862,000.00 0.00 286,953.91 0.00 0.00 286,953.91 73,862,000.00 7.13% E 36253GAU6 3.589000% 21,487,000.00 21,487,000.00 0.00 64,264.04 0.00 0.00 64,264.04 21,487,000.00 5.09% F 36253GAW2 3.589000% 14,632,000.00 14,632,000.00 0.00 43,761.87 0.00 0.00 43,761.87 14,632,000.00 3.71% G 36253GAY8 3.589000% 39,085,868.00 39,085,868.00 0.00 117,005.52 0.00 0.00 117,005.52 39,085,868.00 0.00% S 36253GBA9 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 36253GBC5 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,074,350,869.01 1,055,280,623.51 761,637.62 3,389,096.75 0.00 0.00 4,150,734.37 1,054,518,985.89 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Notional Ending Rate Amount Amount Distribution Penalties Distribution Amount X-A 36253GAG7 0.986134% 800,391,000.00 781,320,755.51 642,072.42 0.00 642,072.42 780,559,117.89 X-B 36253GAH5 0.021000% 83,262,000.00 83,262,000.00 1,457.08 0.00 1,457.08 83,262,000.00 X-C 36253GAN2 1.073001% 21,487,000.00 21,487,000.00 19,212.97 0.00 19,212.97 21,487,000.00 X-D 36253GAQ5 1.073001% 53,717,868.00 53,717,868.00 48,032.75 0.00 48,032.75 53,717,868.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificatebalance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-S, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchanges. For details onthe current status and payments of Class PEZ, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 36253GAA0 559.45655863 17.59465949 0.70351668 0.00000000 0.00000000 541.86189914 A-2 36253GAB8 1,000.00000000 0.00000000 2.58666667 0.00000000 0.00000000 1,000.00000000 A-3 36253GAC6 1,000.00000000 0.00000000 2.78500000 0.00000000 0.00000000 1,000.00000000 A-4 36253GAD4 1,000.00000000 0.00000000 3.05500000 0.00000000 0.00000000 1,000.00000000 A-5 36253GAE2 1,000.00000000 0.00000000 3.27583335 0.00000000 0.00000000 1,000.00000000 A-AB 36253GAF9 1,000.00000000 0.00000000 3.04166665 0.00000000 0.00000000 1,000.00000000 A-S 36253GAJ1 1,000.00000000 0.00000000 3.46833326 0.00000000 0.00000000 1,000.00000000 B 36253GAK8 1,000.00000000 0.00000000 3.86750054 0.00000000 0.00000000 1,000.00000000 PEZ 36253GAL6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 C 36253GAM4 1,000.00000000 0.00000000 3.88500060 0.00000000 0.00000000 1,000.00000000 D 36253GAS1 1,000.00000000 0.00000000 3.88500054 0.00000000 0.00000000 1,000.00000000 E 36253GAU6 1,000.00000000 0.00000000 2.99083353 0.00000000 0.00000000 1,000.00000000 F 36253GAW2 1,000.00000000 0.00000000 2.99083311 0.00000000 0.00000000 1,000.00000000 G 36253GAY8 1,000.00000000 0.00000000 2.99355051 0.00000000 0.00000000 1,000.00000000 S 36253GBA9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 36253GBC5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Notional Ending Amount Distribution Penalties Amount X-A 36253GAG7 976.17383942 0.80219845 0.00000000 975.22225748 X-B 36253GAH5 1,000.00000000 0.01749994 0.00000000 1,000.00000000 X-C 36253GAN2 1,000.00000000 0.89416717 0.00000000 1,000.00000000 X-D 36253GAQ5 1,000.00000000 0.89416710 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Fund Additional Expenses Trust Distribution Balance A-S Regular Interest Breakdown A-S (CERT) 36253GAJ1 4.162000% 48,346,000.00 48,346,000.00 0.00 167,680.04 0.00 0.00 167,680.04 48,346,000.00 A-S (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 48,346,000.01 48,346,000.00 0.00 167,680.04 0.00 0.00 167,680.04 48,346,000.00 B Regular Interest Breakdown B (CERT) 36253GAK8 4.641001% 83,262,000.00 83,262,000.00 0.00 322,015.83 0.00 0.00 322,015.83 83,262,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 83,262,000.01 83,262,000.00 0.00 322,015.83 0.00 0.00 322,015.83 83,262,000.00 C Regular Interest Breakdown C (CERT) 36253GAM4 4.662001% 41,631,000.00 41,631,000.00 0.00 161,736.46 0.00 0.00 161,736.46 41,631,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 41,631,000.01 41,631,000.00 0.00 161,736.46 0.00 0.00 161,736.46 41,631,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Fund Expenses Trust Distribution Balance PEZ 36253GAL6 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,055,280,624.40 1,055,280,624.40 761,637.65 0.00 0.00 0.00 1,054,518,986.78 1,054,546,493.40 761,637.65 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/ (Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 03/01/2017 - 03/30/2017 30 30,453.83 0.00 30,453.83 0.00 0.00 0.00 30,453.83 0.00 A-2 03/01/2017 - 03/30/2017 30 139,105.76 0.00 139,105.76 0.00 0.00 0.00 139,105.76 0.00 A-3 03/01/2017 - 03/30/2017 30 62,913.15 0.00 62,913.15 0.00 0.00 0.00 62,913.15 0.00 A-4 03/01/2017 - 03/30/2017 30 824,850.00 0.00 824,850.00 0.00 0.00 0.00 824,850.00 0.00 A-5 03/01/2017 - 03/30/2017 30 924,551.55 0.00 924,551.55 0.00 0.00 0.00 924,551.55 0.00 A-AB 03/01/2017 - 03/30/2017 30 243,804.79 0.00 243,804.79 0.00 0.00 0.00 243,804.79 0.00 X-A 03/01/2017 - 03/30/2017 30 642,072.42 0.00 642,072.42 0.00 0.00 0.00 642,072.42 0.00 X-B 03/01/2017 - 03/30/2017 30 1,457.08 0.00 1,457.08 0.00 0.00 0.00 1,457.08 0.00 X-C 03/01/2017 - 03/30/2017 30 19,212.97 0.00 19,212.97 0.00 0.00 0.00 19,212.97 0.00 X-D 03/01/2017 - 03/30/2017 30 48,032.75 0.00 48,032.75 0.00 0.00 0.00 48,032.75 0.00 A-S 03/01/2017 - 03/30/2017 30 167,680.04 0.00 167,680.04 0.00 0.00 0.00 167,680.04 0.00 B 03/01/2017 - 03/30/2017 30 322,015.83 0.00 322,015.83 0.00 0.00 0.00 322,015.83 0.00 C 03/01/2017 - 03/30/2017 30 161,736.46 0.00 161,736.46 0.00 0.00 0.00 161,736.46 0.00 D 03/01/2017 - 03/30/2017 30 286,953.91 0.00 286,953.91 0.00 0.00 0.00 286,953.91 0.00 E 03/01/2017 - 03/30/2017 30 64,264.04 0.00 64,264.04 0.00 0.00 0.00 64,264.04 0.00 F 03/01/2017 - 03/30/2017 30 43,761.87 0.00 43,761.87 0.00 0.00 0.00 43,761.87 0.00 G 03/01/2017 - 03/30/2017 30 116,899.32 0.00 116,899.32 106.21 0.00 0.00 117,005.52 5,388.52 S N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 4,099,765.77 0.00 4,099,765.77 106.21 0.00 0.00 4,099,871.97 5,388.52 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Other Required Information Available Distribution Amount (1) 4,861,509.59 Appraisal Reduction Amount Percentage of Cutoff Date Balance of Loans Remaining 98.16% Loan Loan Reduction Appraisal Cumulative ASER Date Reduction Appraisal Number Group Amount Amount Effected None Specially Serviced Loans not Delinquent Number of Outstanding Loans 0 Total Aggregate Unpaid Principal Balance 0.00 Controlling Class Information Controlling Class: G Effective as of: 09/29/2014 Controlling Class Representative: Seer Capital Partners Master Fund L.P. Effective as of: 09/29/2014 (1) The Available Distribution Amount includes any Prepayment Premiums. Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,119,661.66 Master Servicing Fee - Midland Loan Services 12,947.61 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 2,950.04 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 452.46 ARD Interest 0.00 Operating Advisor Fee - Situs Holding, LLC 1,131.15 Net Prepayment Interest Shortfall 0.00 CCRE Strip Fee - Cantor Commercial Real Estate Lending, L.P. 2,414.67 Net Prepayment Interest Excess 0.00 Total Fees 19,895.93 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances (106.20) Total Interest Collected 4,119,661.66 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 761,637.65 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses (106.20) Principal Adjustments 0.00 Total Principal Collected 761,637.65 Payments Interest Reserve to Certificateholders Deposit & Others: 0.00 Other: Interest Distribution 4,099,871.97 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 761,637.62 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,861,509.59 Total Funds Collected 4,881,299.31 Total Funds Distributed 4,881,299.32 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Defeased 1 8,215,000.00 0.78 28 4.1500 NAP Defeased 1 8,215,000.00 0.78 28 4.1500 NAP Alabama 3 13,132,322.08 1.25 88 4.6950 2.000189 Industrial 5 65,797,979.39 6.24 89 4.6176 1.701884 Arizona 4 48,342,275.87 4.58 89 4.5481 2.059023 Lodging 9 79,569,518.30 7.55 85 4.8148 1.642636 California 6 123,698,657.53 11.73 87 4.5924 2.847811 Mixed Use 1 8,550,000.00 0.81 89 4.6500 2.200000 Colorado 2 11,570,115.82 1.10 87 4.2616 2.722570 Connecticut 4 140,000,000.00 13.28 88 4.5850 1.490000 Mobile Home Park 3 22,906,300.97 2.17 88 4.7705 1.092692 Florida 3 13,959,230.56 1.32 88 4.6478 2.086016 Multi-Family 34 186,583,505.55 17.69 76 4.5871 2.044314 Georgia 1 2,910,686.13 0.28 89 4.4700 1.920000 Office 17 230,791,375.97 21.89 84 4.5003 1.862359 Idaho 1 2,500,000.00 0.24 89 4.9400 1.690000 Other 1 3,002,874.76 0.28 87 4.4830 1.390000 Illinois 21 21,973,797.81 2.08 89 4.7734 1.483423 Indiana 1 4,454,826.26 0.42 89 5.0500 1.390000 Retail 22 350,255,848.86 33.21 88 4.3812 2.386223 Kentucky 2 8,532,473.92 0.81 89 4.5290 1.420000 Self Storage 23 98,846,582.98 9.37 88 4.9202 1.748059 Louisiana 1 1,748,409.45 0.17 88 5.0500 1.280000 Maryland 3 27,334,692.28 2.59 89 4.4601 1.644629 Totals 116 1,054,518,986.78 100.00 84 4.5508 2.018226 Massachusetts 2 39,656,573.73 3.76 89 4.0959 3.472400 Michigan 7 30,207,283.09 2.86 84 5.0776 1.687352 Minnesota 1 16,208,838.54 1.54 88 4.7500 1.230000 See footnotes on last page of this section. Nevada 2 13,606,308.49 1.29 89 4.4074 2.143893 New York 2 32,434,471.50 3.08 89 4.7817 1.483704 North Carolina 16 71,352,609.86 6.77 84 5.1057 1.426715 North Dakota 1 9,913,000.55 0.94 88 4.9300 1.160000 Ohio 6 61,256,708.14 5.81 70 4.6379 2.392258 Oregon 1 9,778,816.89 0.93 88 4.6990 2.040000 Pennsylvania 2 37,718,365.04 3.58 89 4.6404 1.358512 South Carolina 2 122,744,029.68 11.64 88 4.0981 2.149141 Tennessee 5 25,200,000.00 2.39 89 4.6190 2.312857 Texas 12 101,058,991.28 9.58 77 4.5102 1.852641 Virginia 2 28,021,178.72 2.66 87 4.1702 2.706631 Washington 2 26,989,323.56 2.56 56 4.4020 1.972589 Totals 116 1,054,518,986.78 100.00 84 4.5508 2.018226 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled Agg. % of WAM WAC Weighted Anticipated Remaining # of Scheduled Agg. % of WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) Defeased 1 8,215,000.00 0.78 28 4.1500 NAP Defeased 1 8,215,000.00 0.78 28 4.1500 NAP 3,000,000 or less 11 24,055,803.03 2.28 78 4.8285 1.684051 60 months or less 8 69,235,132.02 6.57 36 4.4849 1.863470 3,000,001 to 5,000,000 7 26,542,881.18 2.52 78 4.7023 2.071900 61 months or greater 67 977,068,854.76 92.66 88 4.5588 2.028015 5,000,001 to 10,000,000 31 221,582,669.73 21.01 85 4.6715 1.845367 10,000,001 to 15,000,000 9 104,457,114.30 9.91 75 4.5189 1.937462 Totals 76 1,054,518,986.78 100.00 84 4.5508 2.018226 15,000,001 to 20,000,000 5 85,354,578.85 8.09 89 4.6002 2.106713 20,000,001 to 30,000,000 7 177,489,318.06 16.83 83 4.3881 2.207842 30,000,001 to 60,000,000 2 79,354,461.33 7.53 88 5.0270 1.283785 Remaining Amortization Term (ARD and Balloon Loans) 60,000,001 to 100,000,000 1 87,500,000.00 8.30 88 4.6380 3.340000 % of 100,000,001 or greater 2 239,967,160.30 22.76 88 4.3358 1.824954 Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Totals 76 1,054,518,986.78 100.00 84 4.5508 2.018226 Term Loans Balance Bal. (2) Avg DSCR (3) Defeased 1 8,215,000.00 0.78 28 4.1500 NAP Note Rate Interest Only 5 154,250,000.00 14.63 88 4.3815 3.326856 330 months or less 70 892,053,986.78 84.59 84 4.5837 1.790654 Note # of Scheduled % of WAM Weighted 331 months or greater 0 0.00 0.00 0 0.0000 0.000000 Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) Totals 76 1,054,518,986.78 100.00 84 4.5508 2.018226 Defeased 1 8,215,000.00 0.78 28 4.1500 NAP 4.250% or less 4 179,717,160.30 17.04 88 4.0633 2.600233 4.251% to 4.500% 19 187,764,587.26 17.81 73 4.4066 1.799257 4.501% to 4.750% 28 486,852,499.25 46.17 88 4.6074 2.100692 4.751% to 5.000% 16 110,540,208.97 10.48 88 4.8402 1.560673 5.001% to 5.250% 5 25,686,970.88 2.44 66 5.1053 1.368194 5.251% or greater 3 55,742,560.12 5.29 88 5.3434 1.345382 Totals 76 1,054,518,986.78 100.00 84 4.5508 2.018226 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Age of Most Recent NOI Debt Service Coverage Ratio (3) Age of Most # of Scheduled % of WAM Weighted Debt Service # of Scheduled Agg. % of WAM WAC Weighted Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Defeased 1 8,215,000.00 0.78 28 4.1500 NAP Defeased 1 8,215,000.00 0.78 28 4.1500 NAP 1.20 or less 5 30,906,507.10 2.93 88 4.9178 1.002374 Underwriter's Information 4 68,125,371.35 6.46 88 5.0946 1.325155 1.21-1.30 7 91,003,240.87 8.63 87 5.0079 1.240501 1 year or less 61 880,678,656.72 83.51 84 4.4906 2.059551 1.31-1.40 8 88,671,606.65 8.41 89 4.7580 1.347971 1 to 2 years 9 80,299,958.71 7.61 87 4.7859 1.632785 1.41-1.50 9 212,870,809.63 20.19 82 4.5725 1.476732 1.51-1.60 1 1,981,308.49 0.19 89 4.6295 1.580000 2 years or greater 1 17,200,000.00 1.63 89 4.5700 4.380000 1.61-1.70 7 58,114,448.38 5.51 88 4.6298 1.649502 1.71-1.80 2 18,235,620.65 1.73 89 4.5796 1.776958 Totals 76 1,054,518,986.78 100.00 84 4.5508 2.018226 1.81-1.90 2 17,500,000.00 1.66 88 4.6140 1.868000 1.91-2.50 26 351,404,130.17 33.32 83 4.3892 2.159724 2.51 or greater 8 175,616,314.84 16.65 87 4.4241 3.472102 Totals 76 1,054,518,986.78 100.00 84 4.5508 2.018226 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The ScheduledBalance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratificationtables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratificationtables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state orproperty only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR isused in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document isused. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File.The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308251 1A1 OF Stamford CT 473,783.33 0.00 4.585% N/A 8/6/24 N 120,000,000.00 120,000,000.00 4/6/17 8 30308252 1A2A OF Stamford CT 78,963.89 0.00 4.585% N/A 8/6/24 N 20,000,000.00 20,000,000.00 4/6/17 8 30520658 2 RT Myrtle Beach SC 409,214.58 198,629.03 4.087% N/A 8/6/24 N 120,165,789.30 119,967,160.30 4/6/17 30308224 3 RT Los Angeles CA 349,460.42 0.00 4.638% N/A 8/6/24 N 87,500,000.00 87,500,000.00 4/6/17 30520659 4 SS Various NC 216,091.31 0.00 5.311% N/A 8/6/24 N 47,249,999.00 47,249,999.00 4/6/17 30308229 5 IN Middletown PA 127,593.37 44,148.24 4.609% N/A 9/6/24 N 32,148,610.57 32,104,462.33 4/6/17 30308221 6 OF Waltham MA 98,646.84 0.00 3.917% N/A 9/6/24 N 29,250,000.00 29,250,000.00 4/6/17 30294024 7 MF Midland TX 107,969.30 0.00 4.486% N/A 7/6/24 N 27,950,000.00 27,950,000.00 3/6/17 30308231 8 LO Yonkers NY 102,391.05 32,710.28 4.800% N/A 9/6/24 N 24,772,028.34 24,739,318.06 4/6/17 30520666 9 MF Phoenix AZ 100,140.76 0.00 4.525% N/A 9/6/24 N 25,700,000.00 25,700,000.00 4/6/17 30293997 10 RT Roanoke VA 84,919.33 0.00 4.109% N/A 7/6/24 N 24,000,000.00 24,000,000.00 4/6/17 30308234 11 OF Bothell WA 87,264.14 0.00 4.340% N/A 7/6/21 N 23,350,000.00 23,350,000.00 4/6/17 30520660 12 MF Hilliard OH 89,469.44 0.00 4.618% N/A 8/6/24 N 22,500,000.00 22,500,000.00 4/6/17 30308239 13 MF Various OH 67,686.78 0.00 4.570% N/A 9/6/24 N 17,200,000.00 17,200,000.00 4/6/17 30308260 14 MH Chaska MN 66,387.70 21,770.70 4.750% N/A 8/6/24 N 16,230,609.24 16,208,838.54 4/6/17 30308223 15 RT Arbutus MD 61,161.85 22,284.44 4.484% 9/6/24 9/6/44 N 16,368,024.75 16,345,740.31 4/6/17 30308250 16 SS Various TN 62,048.57 0.00 4.619% N/A 9/6/24 N 15,600,000.00 15,600,000.00 4/6/17 30520661 17 IN Dallas TX 52,853.08 26,011.86 4.289% N/A 8/6/24 N 14,312,177.26 14,286,165.40 4/6/17 30520665 18 MF Pasadena TX 45,460.66 25,450.24 4.316% N/A 8/6/19 N 12,230,515.96 12,205,065.72 4/6/17 30308247 19 MF Canal Winchester OH 44,346.00 15,766.58 4.403% N/A 8/6/19 N 11,696,249.32 11,680,482.74 4/6/17 30308219 20 RT San Diego CA 46,238.32 14,635.24 4.510% N/A 9/6/24 N 11,906,011.34 11,891,376.10 4/6/17 30520668 21 RT North Las Vegas NV 43,740.52 0.00 4.370% N/A 9/6/24 N 11,625,000.00 11,625,000.00 4/6/17 30308254 22 MF Bedford TX 43,752.88 0.00 4.457% N/A 8/6/24 N 11,400,000.00 11,400,000.00 4/6/17 30294240 23 LO Various Various 45,581.22 19,338.29 5.050% N/A 9/6/24 N 10,481,788.90 10,462,450.61 4/6/17 30294098 24 MF Graham NC 43,671.25 0.00 4.830% N/A 7/6/24 N 10,500,000.00 10,500,000.00 4/6/17 30294215 25 RT West Springfield MA 41,271.33 12,556.33 4.600% N/A 9/6/24 N 10,419,130.06 10,406,573.73 4/6/17 30308232 26 LO Fargo ND 42,163.22 18,791.27 4.930% N/A 8/6/24 N 9,931,791.82 9,913,000.55 4/6/17 30308236 27 LO Corvallis OR 39,622.33 13,272.60 4.699% N/A 8/6/24 N 9,792,089.49 9,778,816.89 4/6/17 30294050 28 SS Various CA 36,253.33 13,548.05 4.452% N/A 7/6/24 N 9,457,629.54 9,444,081.49 4/6/17 30308249 29 SS Various TN 38,183.73 0.00 4.619% N/A 9/6/24 N 9,600,000.00 9,600,000.00 4/6/17 30308244 30 MF Various IL 36,321.67 0.00 4.560% N/A 9/6/24 N 9,250,000.00 9,250,000.00 4/6/17 30308242 31 RT Tucson AZ 34,814.94 0.00 4.530% N/A 7/6/24 N 8,925,000.00 8,925,000.00 3/6/17 30308238 32 OF Louisville KY 33,322.92 11,925.56 4.529% N/A 9/6/24 N 8,544,399.48 8,532,473.92 4/6/17 30308255 33 SS Various Various 34,946.71 11,379.25 4.780% N/A 7/6/24 N 8,490,225.38 8,478,846.13 4/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308222 34 OF Various Various 35,592.29 10,548.09 4.995% N/A 8/6/24 N 8,274,871.38 8,264,323.29 4/6/17 30308220 35 MU Ann Arbor MI 34,235.62 0.00 4.650% N/A 9/6/24 N 8,550,000.00 8,550,000.00 4/6/17 30308215 36 OF Austin TX 29,357.22 0.00 4.150% N/A 8/6/19 N 8,215,000.00 8,215,000.00 4/6/17 30308237 37 LO Utica NY 31,357.33 14,980.76 4.723% N/A 9/6/24 N 7,710,134.20 7,695,153.44 4/6/17 30308214 38 MF Lakewood OH 32,596.94 8,401.25 5.160% N/A 8/6/19 N 7,336,145.11 7,327,743.86 4/6/17 30308216 39 MF Denton TX 29,681.99 8,312.44 4.790% N/A 9/6/24 N 7,196,119.59 7,187,807.15 4/6/17 30308240 40 MF Flagstaff AZ 28,828.55 9,209.69 4.800% N/A 9/6/24 N 6,974,648.71 6,965,439.02 3/6/17 30520669 41 IN Phoenix AZ 25,618.65 9,684.99 4.400% N/A 9/6/24 N 6,761,521.84 6,751,836.85 4/6/17 30308248 42 RT Huntington Beach CA 25,859.17 0.00 4.290% N/A 9/6/24 N 7,000,000.00 7,000,000.00 4/6/17 30308262 43 MH Lubbock TX 22,723.09 7,199.19 4.820% N/A 9/6/24 N 5,474,711.61 5,467,512.42 4/6/17 30308261 44 MH Lubbock TX 5,111.70 1,619.50 4.820% N/A 9/6/24 N 1,231,569.51 1,229,950.01 4/6/17 30308227 45 LO Gulf Shores AL 26,122.37 10,803.80 4.610% N/A 9/6/24 N 6,580,403.17 6,569,599.37 4/6/17 30308226 46 IN Southfield MI 30,192.58 10,827.12 5.546% N/A 8/6/24 N 6,322,097.38 6,311,270.26 3/6/17 30520647 47 SS Denver CO 23,094.14 0.00 4.126% N/A 7/5/24 N 6,500,000.00 6,500,000.00 4/6/17 30520664 48 MF Houston TX 23,058.76 12,616.22 4.377% N/A 8/6/19 N 6,118,568.72 6,105,952.50 4/6/17 30308245 49 IN Pompano Beach FL 25,761.49 7,469.81 4.710% N/A 9/6/24 N 6,351,714.36 6,344,244.55 3/6/17 30308233 50 LO Forest Hill TX 25,656.53 7,848.21 4.918% N/A 8/6/24 N 6,058,291.20 6,050,442.99 4/6/17 30308256 51 MF Burlington NC 23,484.09 11,855.96 4.590% N/A 8/6/24 N 5,941,579.66 5,929,723.70 4/6/17 30308241 52 OF Calabasas CA 23,809.70 7,362.69 4.715% N/A 9/6/24 N 5,864,258.71 5,856,896.02 4/6/17 30294124 53 RT District Heights MD 22,193.66 10,348.13 4.425% N/A 8/6/24 N 5,825,129.90 5,814,781.77 4/6/17 30308258 54 RT Erie PA 23,331.66 7,432.02 4.820% N/A 8/6/24 N 5,621,334.73 5,613,902.71 4/6/17 30308257 55 RT North Port FL 21,887.25 6,993.81 4.500% N/A 8/6/24 N 5,648,323.46 5,641,329.65 4/6/17 30308228 56 RT Danville IL 22,537.78 7,299.28 4.780% N/A 8/6/24 N 5,475,504.46 5,468,205.18 4/6/17 30520662 57 RT Colorado Springs CO 19,392.82 7,258.76 4.436% N/A 8/6/24 N 5,077,374.58 5,070,115.82 4/6/17 30294123 58 RT Frederick MD 19,748.60 9,208.08 4.425% N/A 8/6/24 N 5,183,378.28 5,174,170.20 4/6/17 30308235 59 LO Kannapolis NC 17,522.61 5,966.14 4.660% N/A 8/6/19 N 4,366,702.53 4,360,736.39 4/6/17 30308217 60 OF Houston TX 17,103.23 5,094.93 4.660% N/A 8/6/24 N 4,262,191.84 4,257,096.91 4/6/17 30294142 61 OF Falls Church VA 15,727.03 5,642.44 4.535% N/A 8/6/24 N 4,026,821.16 4,021,178.72 4/6/17 30308246 62 RT Grand Blanc MI 17,584.50 7,215.36 5.161% N/A 8/6/24 N 3,956,735.43 3,949,520.07 4/6/17 30520663 63 RT Graham WA 15,058.42 4,221.92 4.800% N/A 8/6/24 N 3,643,545.48 3,639,323.56 4/6/17 30294100 64 OF Cary NC 13,022.70 4,326.02 4.560% N/A 8/6/24 N 3,316,476.79 3,312,150.77 4/6/17 30520651 65 98 Tomball TX 11,615.88 6,139.90 4.483% N/A 7/5/24 N 3,009,014.66 3,002,874.76 4/6/17 30308259 66 RT Carrollton GA 11,219.56 4,116.91 4.470% N/A 9/6/24 N 2,914,803.04 2,910,686.13 4/6/17 30308225 67 RT Winnsboro SC 11,021.45 5,543.50 4.600% N/A 8/6/24 N 2,782,412.88 2,776,869.38 4/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30308230 68 RT Columbus OH 10,657.53 3,371.16 4.850% N/A 7/6/24 N 2,551,852.70 2,548,481.54 4/6/17 30308243 69 MF Boise ID 10,634.72 0.00 4.940% N/A 9/6/24 N 2,500,000.00 2,500,000.00 3/6/17 30293957 70 OF Farmington Hills MI 9,731.24 4,037.16 5.130% N/A 8/6/19 N 2,202,884.05 2,198,846.89 4/6/17 30294105 71 MF Ypsilanti MI 10,273.55 3,795.57 5.460% N/A 8/6/24 N 2,185,086.43 2,181,290.86 4/6/17 30308218 72 RT Los Angeles CA 7,699.08 2,879.01 4.450% N/A 7/6/19 N 2,009,182.93 2,006,303.92 4/6/17 30293662 73 SS Homestead FL 8,292.79 3,825.07 4.870% N/A 6/6/24 N 1,977,481.43 1,973,656.36 4/6/17 30520667 74 RT Las Vegas NV 7,909.33 2,713.21 4.630% N/A 9/6/24 N 1,984,021.70 1,981,308.49 4/6/17 30293956 75 OF Baton Rouge LA 7,617.29 3,251.59 5.050% N/A 8/6/24 N 1,751,661.04 1,748,409.45 4/6/17 Totals 4,119,661.66 761,637.65 1,055,280,624.40 1,054,518,986.78 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI (1) NOI Recent (1) NOI Start Date NOI End Date 30308251 1A1 Office Stamford CT 120,000,000.00 21,527,848.90 21,088,118.57 1/1/16 12/31/16 30308252 1A2A Office Stamford CT 20,000,000.00 21,527,848.90 21,088,118.57 1/1/16 12/31/16 30520658 2 Retail Myrtle Beach SC 119,967,160.30 15,910,024.63 16,371,775.92 1/1/16 12/31/16 30308224 3 Retail Los Angeles CA 87,500,000.00 11,916,985.97 14,134,301.86 1/1/16 12/31/16 30520659 4 Self Storage Various NC 47,249,999.00 4,081,085.08 4,211,552.49 30308229 5 Industrial Middletown PA 32,104,462.33 2,505,578.44 2,843,145.28 1/1/16 6/30/16 30308221 6 Office Waltham MA 29,250,000.00 4,467,067.73 4,803,989.09 7/1/15 6/30/16 30294024 7 Multi-Family Midland TX 27,950,000.00 2,841,310.21 1,956,498.29 1/1/16 12/31/16 30308231 8 Lodging Yonkers NY 24,739,318.06 2,574,347.77 2,420,854.03 1/1/16 12/31/16 30520666 9 Multi-Family Phoenix AZ 25,700,000.00 2,245,745.04 2,593,464.07 1/1/16 12/31/16 30293997 10 Retail Roanoke VA 24,000,000.00 3,082,425.90 3,064,178.85 1/1/16 12/31/16 30308234 11 Office Bothell WA 23,350,000.00 2,468,470.33 2,219,341.79 1/1/16 12/31/16 30520660 12 Multi-Family Hilliard OH 22,500,000.00 2,258,810.11 0.00 30308239 13 Multi-Family Various OH 17,200,000.00 2,033,575.14 2,168,236.29 30308260 14 Mobile Home Park Chaska MN 16,208,838.54 1,280,792.10 1,325,593.63 1/1/16 12/31/16 30308223 15 Retail Arbutus MD 16,345,740.31 1,160,971.85 1,084,922.17 1/1/16 12/31/16 30308250 16 Self Storage Various TN 15,600,000.00 1,389,829.84 1,635,905.65 1/1/16 12/31/16 30520661 17 Industrial Dallas TX 14,286,165.40 1,520,334.69 1,947,567.88 1/1/16 12/31/16 30520665 18 Multi-Family Pasadena TX 12,205,065.72 1,540,845.38 1,934,827.66 5/1/16 12/31/16 30308247 19 Multi-Family Canal Winchester OH 11,680,482.74 1,291,400.62 1,133,588.35 1/1/16 12/31/16 30308219 20 Retail San Diego CA 11,891,376.10 1,133,152.52 1,072,831.44 1/1/16 12/31/16 30520668 21 Retail North Las Vegas NV 11,625,000.00 1,117,627.20 1,211,294.73 1/1/16 9/30/16 30308254 22 Multi-Family Bedford TX 11,400,000.00 1,059,221.99 1,143,673.94 1/1/16 12/31/16 30294240 23 Lodging Various Various 10,462,450.61 1,233,827.04 0.00 30294098 24 Multi-Family Graham NC 10,500,000.00 1,006,215.19 1,052,730.61 1/1/16 9/30/16 30294215 25 Retail West Springfield MA 10,406,573.73 1,154,013.42 0.00 30308232 26 Lodging Fargo ND 9,913,000.55 1,001,678.54 955,461.04 1/1/16 12/31/16 30308236 27 Lodging Corvallis OR 9,778,816.89 1,234,428.24 1,438,267.76 1/1/16 12/31/16 30294050 28 Self Storage Various CA 9,444,081.49 967,794.54 937,355.23 30308249 29 Self Storage Various TN 9,600,000.00 979,384.58 1,128,024.69 1/1/16 12/31/16 30308244 30 Multi-Family Various IL 9,250,000.00 882,280.47 926,216.00 30308242 31 Retail Tucson AZ 8,925,000.00 889,642.00 894,154.00 1/1/16 6/30/16 30308238 32 Office Louisville KY 8,532,473.92 960,433.28 953,772.00 1/1/16 12/31/16 30308255 33 Self Storage Various Various 8,478,846.13 931,819.79 1,040,695.97 1/1/16 30308222 34 Office Various Various 8,264,323.29 677,115.11 0.00 30308220 35 Mixed Use Ann Arbor MI 8,550,000.00 848,479.62 901,225.32 1/1/16 12/31/16 30308215 36 Office Austin TX 8,215,000.00 953,923.23 900,588.86 30308237 37 Lodging Utica NY 7,695,153.44 1,228,483.83 0.00 30308214 38 Multi-Family Lakewood OH 7,327,743.86 650,360.15 772,668.17 1/1/16 9/30/16 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI (1) NOI Recent (1) NOI StartDate NOI End Date 30308216 39 Multi-Family Denton TX 7,187,807.15 902,096.61 981,199.43 1/1/16 12/31/16 30308240 40 Multi-Family Flagstaff AZ 6,965,439.02 1,085,134.44 1,529,080.62 1/1/16 9/30/16 30520669 41 Industrial Phoenix AZ 6,751,836.85 675,435.94 744,069.31 1/1/16 12/31/16 30308248 42 Retail Huntington Beach CA 7,000,000.00 607,798.45 592,331.79 1/1/16 12/31/16 30308262 43 Mobile Home Park Lubbock TX 5,467,512.42 395,700.88 248,161.69 1/1/16 12/31/16 30308261 44 Mobile Home Park Lubbock TX 1,229,950.01 118,106.16 118,826.82 1/1/16 12/31/16 30308227 45 Lodging Gulf Shores AL 6,569,599.37 878,471.10 1,170,786.87 1/1/16 9/30/16 30308226 46 Industrial Southfield MI 6,311,270.26 1,192,945.11 1,193,750.27 1/1/16 12/31/16 30520647 47 Self Storage Denver CO 6,500,000.00 1,098,435.37 1,057,006.71 1/1/16 9/30/16 30520664 48 Multi-Family Houston TX 6,105,952.50 932,282.25 964,360.68 1/1/16 12/31/16 30308245 49 Industrial Pompano Beach FL 6,344,244.55 746,767.06 581,599.28 1/1/16 3/31/16 30308233 50 Lodging Forest Hill TX 6,050,442.99 728,738.70 622,282.71 1/1/16 12/31/16 30308256 51 Multi-Family Burlington NC 5,929,723.70 551,945.20 673,903.64 1/1/16 12/31/16 30308241 52 Office Calabasas CA 5,856,896.02 534,571.46 649,408.17 1/1/16 12/31/16 30294124 53 Retail District Heights MD 5,814,781.77 589,884.65 643,414.75 1/1/16 9/30/16 30308258 54 Retail Erie PA 5,613,902.71 510,599.58 521,362.18 1/1/16 9/30/16 30308257 55 Retail North Port FL 5,641,329.65 698,324.77 760,990.85 1/1/16 12/31/16 30308228 56 Retail Danville IL 5,468,205.18 412,906.25 519,030.06 1/1/16 12/31/16 30520662 57 Retail Colorado Springs CO 5,070,115.82 458,157.72 454,116.17 1/1/16 6/30/16 30294123 58 Retail Frederick MD 5,174,170.20 558,543.01 597,928.08 1/1/16 9/30/16 30308235 59 Lodging Kannapolis NC 4,360,736.39 790,805.24 940,832.54 1/1/16 12/31/16 30308217 60 Office Houston TX 4,257,096.91 612,599.91 789,008.02 1/1/16 6/30/16 30294142 61 Office Falls Church VA 4,021,178.72 502,390.11 536,312.54 1/1/16 12/31/16 30308246 62 Retail Grand Blanc MI 3,949,520.07 353,834.45 0.00 30520663 63 Retail Graham WA 3,639,323.56 511,772.79 468,941.68 1/1/16 6/30/16 30294100 64 Office Cary NC 3,312,150.77 357,801.81 172,195.98 12/1/15 11/30/16 30520651 65 Other Tomball TX 3,002,874.76 304,002.83 302,466.08 1/1/16 12/31/16 30308259 66 Retail Carrollton GA 2,910,686.13 443,494.68 402,214.02 1/1/16 12/31/16 30308225 67 Retail Winnsboro SC 2,776,869.38 370,417.88 366,144.68 1/1/16 12/31/16 30308230 68 Retail Columbus OH 2,548,481.54 0.00 466,194.81 1/1/16 12/31/16 30308243 69 Multi-Family Boise ID 2,500,000.00 227,344.12 227,406.34 1/1/16 6/30/16 30293957 70 Office Farmington Hills MI 2,198,846.89 320,207.05 0.00 30294105 71 Multi-Family Ypsilanti MI 2,181,290.86 213,804.30 264,851.29 30308218 72 Retail Los Angeles CA 2,006,303.92 174,249.50 191,562.02 1/1/16 6/30/16 30293662 73 Self Storage Homestead FL 1,973,656.36 254,350.28 290,045.39 1/1/16 12/31/16 30520667 74 Retail Las Vegas NV 1,981,308.49 204,340.21 220,153.51 1/1/16 12/31/16 30293956 75 Office Baton Rouge LA 1,748,409.45 182,108.57 168,150.30 1/1/16 12/31/16 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal Recent NOI (1) NOI Recent (1) NOI StartDate NOI End Date Total 1,054,518,986.78 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figuresin their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 4/12/17 0 0 0 0 0 0 0 0 4.550787% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528820% 3/10/17 2 0 0 0 0 0 0 0 4.550762% 85 $75,199,999.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528795% 2/10/17 1 0 0 0 0 0 0 0 4.550758% 86 $10,505,445.36 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528790% 1/12/17 0 0 0 0 0 0 0 0 4.550733% 87 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528765% 12/12/16 0 0 0 0 0 0 0 0 4.550709% 88 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528741% 11/14/16 0 0 0 0 0 0 0 0 4.550691% 89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528723% 10/13/16 0 0 0 0 0 2 0 0 4.550667% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $140,000,000.00 $0.00 $0.00 4.528699% 9/12/16 0 0 0 0 0 0 0 0 4.550649% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528681% 8/12/16 0 0 0 0 0 0 0 0 4.550623% 92 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528656% 7/12/16 0 0 0 0 0 0 0 0 4.550605% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528639% 6/10/16 0 0 0 0 0 0 0 0 4.550593% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528629% 5/12/16 0 0 0 0 0 0 0 0 4.550575% 95 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.528612% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30294024 7 0 3/6/17 107,247.26 107,247.26 A 27,950,000.00 0.00 30308242 31 0 3/6/17 34,392.24 34,392.24 A 8,925,000.00 0.00 30308240 40 0 3/6/17 37,587.79 37,587.79 A 6,974,648.71 0.00 30308226 46 0 3/6/17 40,720.28 40,720.28 A 6,322,097.38 0.00 30308245 49 0 3/6/17 32,930.47 32,930.47 A 6,351,714.36 0.00 30308243 69 0 3/6/17 10,279.52 10,279.52 A 2,500,000.00 0.00 Totals 6 263,157.56 263,157.56 59,023,460.45 0.00 Totals By Delinquency Code: Total for Status Code A (6 loans) 263,157.56 263,157.56 59,023,460.45 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 263,157.56 263,157.56 291,312.14 (106.20) Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Interest Date Modification Description Cross-Reference Rate Rate 30308251 1A1 120,000,000.00 120,000,000.00 4.5850% 4.5850% 9/8/16 Please refer to Servicer Reports for modification comments 30308252 1A2A 20,000,000.00 20,000,000.00 4.5850% 4.5850% 9/8/16 Please refer to Servicer Reports for modification comments Totals 140,000,000.00 140,000,000.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 4 47,249,999.00 47,249,999.00 0.00 0.00 0.00 0.00 0.00 0.00 20.01 0.00 40 7,250,000.00 6,965,439.02 0.00 0.00 0.00 0.00 0.00 0.00 (222.85) 0.00 53 5,900,000.00 5,814,781.77 0.00 0.00 0.00 0.00 0.00 0.00 89.28 0.00 58 5,250,000.00 5,174,170.20 0.00 0.00 0.00 0.00 0.00 0.00 7.36 0.00 Totals 65,649,999.00 65,204,389.99 0.00 0.00 0.00 0.00 0.00 0.00 (106.20) 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Monthly Fee Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total (106.20) Total Interest Shortfall Allocated to Trust (106.20) Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 28 For Additional Information, please contact GS Mortgage Securities Trust 2014-GC24 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC24 Payment Date: 4/12/17 8480 Stagecoach Circle Record Date: 3/31/17 Frederick, MD 21701-4747 Determination Date: 4/6/17 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30308215 36 8,215,000.00 8/6/19 4.150 Full Defeasance Totals 8,215,000.00 Copyright 2017, Wells Fargo Bank, N.A. Page 28 of 28
